Citation Nr: 0117693	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-18 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  The propriety of the initial 50 percent rating assigned 
for post-traumatic stress disorder, currently rated as 50 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, and 
assigned a 50 percent initial rating, for post-traumatic 
stress disorder (PTSD).  He responded with an October 1999 
notice of disagreement.  An August 2000 statement of the case 
was afforded him, and he responded with a September 2000 VA 
Form 9, perfecting his appeal.  

In an August 2000 rating decision, the veteran was denied a 
total disability rating based on individual unemployability.  
He responded with a September 2000 notice of disagreement 
regarding this denial, and was afforded a January 2001 
statement of the case.  He then filed a March 2001 VA Form 9, 
perfecting his appeal of this issue.  

The veteran testified before the undersigned Member of the 
Board in March 2001.  A transcript of that hearing is of 
record.

The Board notes that the RO adjudicated one of the claims on 
appeal as one for an increased rating for PTSD.  However, in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has recharacterized that 
issue as one involving the propriety of the initial 
evaluation assigned.  



REMAND

The veteran seeks an increased initial rating for his service 
connected post-traumatic stress disorder, currently rated as 
50 percent disabling.  He also seeks a total disability 
rating based on individual unemployability due to service-
connected disability; his only service-connected disability 
is his PTSD.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2000).  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal .  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, 14 Vet. 
App. at 288-89.  Furthermore, the Secretary is required to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).

In the present case, the veteran was last afforded a VA 
psychiatric examination in January 1998, more than three 
years ago, and it is possible that the veteran's condition 
has worsened since that time.  Moreover, the January 1998 
examination report does not include sufficient findings to 
evaluate the disability in light of the applicable rating 
criteria ((see Massey v. Brown, 7 Vet. App. 204 (1994)), nor 
does it include opinion as to the impact of the veteran's 
PTSD on his employability (see Friscia v. Brown, 7 Vet. App. 
294 (1995), [citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  

Under the circumstances, and in view of the additional duties 
imposed by the Veterans Claims Assistance Act of 2000, the 
Board finds that the veteran should undergo further VA 
psychiatric examination to obtain a more current medical 
record that addresses the points raised above.  The Board 
also notes that, in addition to post-traumatic stress 
disorder, the veteran also has been diagnosed with major 
depressive disorder and paranoid personality disorder, for 
which he has not been afforded service connection.  
Therefore, the examiner must address whether it is medically 
possible to distinguish the symptoms and effects of the 
service-connected post-traumatic stress disorder, the 
condition currently under consideration, from the 
additionally diagnosed conditions.  The Board emphasizes that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected psychiatric 
conditions, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the veteran's service-
connected post-traumatic stress disorder.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2000).  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000) 
(emphasis added).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the appellant.

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

While the matter is in remand status, the RO should also 
obtain and associate with the record all pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Act.  

Finally, as is noted in the introduction of this remand, this 
appeal arises from an initial rating of the veteran's service 
connected post-traumatic stress disorder.  In such cases, the 
Court has stated that "'separate ratings can be assigned 
separate periods of time based on facts found', a practice 
known as 'staged' ratings."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citations omitted).  In reconsidering 
the veteran's claim, the RO must determine whether a staged 
rating is indicated by the evidence for any period since the 
effective date of the grant of service connection.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant has received 
treatment, to include the Oakwood VA 
outpatient clinic, as well as from any 
other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and he and 
his representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo further examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for the 
appellant to undergo VA psychiatric 
examination to obtain an assessment as to 
the full nature and severity of his 
service-connected psychiatric disorder.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All indicated studies and 
tests (to include psychological testing, 
if appropriate) should be accomplished, 
and all clinical findings should be 
reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  If more than one psychiatric 
disability is diagnosed, the examiner 
should specifically indicate whether it is 
medically possible to distinguish the 
symptoms and effects of the veteran's 
service-connected post-traumatic stress 
disorder from each additionally diagnosed 
psychiatric condition.  If so, the 
examiner should indicate the percentage of 
GAF score impairment due to post-traumatic 
stress disorder; if not, the examiner 
should clearly so state.  The examiner 
should also offer an opinion as to the 
impact of veteran's post-traumatic stress 
disorder prevents him from obtaining and 
sustaining gainful employment.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the examination(s) 
sent to the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action deemed warranted by the record, 
the RO should adjudicate the claims on 
appeal, to include the claim for total 
disability rating based on individual 
unemployability, in light of all 
pertinent evidence (to specifically 
include all that associated with the 
record since the May 2000 Statement of 
the Case) and all pertinent legal 
authority (to specifically include that 
cited to herein).  If the appellant fails 
to report for any scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

7.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction, 
he and his representative must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his claims file is returned 
to the Board for further appellate 
consideration.  


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
further action unless so notified, but has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


